DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 2015/0020591).
Regarding claim 1, Tanaka teaches an inertial sensor comprising: a substrate 10; a fixing part 60 arranged at one surface of the substrate 10 [0070] (Fig. 2); a moving element 20 having an opening 26 and configured to swing about a rotation axis along a first direction [0070-0071]; a support beam 30/32 supporting the moving element 20 as the rotation axis in the opening of the moving element 20 [0070]; and a support part 40 supporting the support beam 30/32, wherein the support part 40 includes a first part 62/63 fixed to the fixing part 60, and a second part formed only of a part not fixed to the fixing part (the rest of reference numeral 40 that is not attached to reference numerals 62/63), and a length in the first direction of the second part is longer than a length in the first direction of the first part 62/63 (see figure below, where the shorter lines are the length of the first part and the longer lines are the length of the second part).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    122
    177
    media_image1.png
    Greyscale

Regarding claim 2, Tanaka teaches the inertial sensor according to claim 1, wherein in the support part 40, a plurality of the first parts and a plurality of the second parts are provided next to each other along the first direction (see Figure above where each short line is the first part and the longer lines are the second parts).
Regarding claim 3, Tanaka teaches the inertial sensor according to claim 1, wherein in the support part 40, a total length in the first direction of the second part is longer than a total length in the first direction of the first part (the sum of the distances of the arrows in the figure above).
Regarding claim 4, Tanaka teaches the inertial sensor according to claim 1, further comprising: a first mass part and a second mass part arranged on both sides of the support beam; and a first coupling part and a second coupling part coupling the first mass part and the second mass part together and coupled to the support beam (see figure below), wherein the second part (the portion of the support part that is not the first part) is located between the first part and the first coupling part and between the first part and the second coupling part (see figure below wherein at least a portion of the second parts are between the first parts and first and second coupling parts). 

[AltContent: arrow][AltContent: arrow][AltContent: textbox (second coupling part)][AltContent: textbox (first coupling part)][AltContent: arrow][AltContent: textbox (support beam)][AltContent: ][AltContent: textbox (second mass part)][AltContent: textbox (first mass part)][AltContent: ]
    PNG
    media_image1.png
    122
    177
    media_image1.png
    Greyscale


Regarding claim 5, Tanaka teaches the inertial sensor according to claim 1, wherein a length (Lm, in figure below) in a second direction orthogonal to the first direction from an end part facing the second part, of the moving element, to the rotation axis, is shorter than a length (Lc, in figure below) in the second direction from an end part opposite to the side of the rotation axis, of the first part, to the rotation axis.
[AltContent: textbox (La)][AltContent: arrow][AltContent: textbox (Lm)][AltContent: textbox (Lc)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    146
    183
    media_image2.png
    Greyscale


Regarding claim 7, Tanaka teaches the inertial sensor according to claim 5, wherein a length (La) in the second direction from the rotation axis to an end part on the side of the moving element, of the first coupling part and the second coupling part, is longer than a length (Lm) in the second direction from the rotation axis to the end part facing the second part, of the moving element (see figure above).
Regarding claim 11, Tanaka teaches an inertial sensor comprising: a substrate 10; a fixing part 60 arranged at one surface of the substrate 10 (Fig. 2); a moving element 20 having an opening and configured to swing about a rotation axis along a first direction (Fig. 1); a support beam 32 supporting the moving element 20 as the rotation axis in the opening of the moving element 20 (Fig. 1); and a support part 40 supporting the support beam 32 (Fig. 2), wherein the support part 40 includes a plurality of first parts 62 fixed to the fixing part 60 (Fig. 1), and a plurality of second parts formed only of a part not fixed to the fixing part 60 (the rest of the support part that are not fixed), and a length in the first direction of one second part, of the plurality of second parts, is longer than a length in the first direction of one first part, of the plurality of first parts. As shown in Fig. 1, the fixed parts are completely within the support part 40, therefore it is clear that the second part (the portion that is not fixed, the total length of the support part in the x direction) is longer than the total length of the fixed part in the x direction.
Regarding claim 12, Tanaka teaches an inertial sensor comprising: a substrate 10; a fixing part 60 arranged at one surface of the substrate 10 (Fig. 2); a moving element 20 having an opening and configured to swing about a rotation axis along a first direction (Fig. 1); a support beam 32 supporting the moving element 20 as the rotation axis in the opening of the moving element 20 (Fig. 1); and a support part 40 supporting the support beam 32 (Fig. 1), wherein the support part 40 includes a plurality of first parts 62 fixed to the fixing part 60 (Fig. 2), and a plurality of second parts (the remaining portions of the support part) formed only of a part not fixed to the fixing part 60, in the support part 40, the plurality of first parts and the plurality of second parts are provided next to each other along the first direction (Fig. 1), and in the support part 40, a total length in the first direction of the plurality of second parts is longer than a total length in the first direction of the plurality of first parts. As shown in Fig. 1, the fixed parts are within the support part 40, which are longer in the x-direction than the fixed parts. There are four parts for each, the fixed parts and the second parts, therefore the sum of all these lengths would provide a total length of the plurality of second parts being longer than the total length of the plurality of first parts.
Regarding claim 13, Tanaka teaches an inertial measurement unit comprising: the inertial sensor according to claim 1; and a control unit performing control based on a detection signal outputted from the inertial sensor [0162].
Allowable Subject Matter
Claims 6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852